

115 HR 3228 IH: Free Press Act of 2017
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3228IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mr. Himes introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the President to provide frequent press briefings covering the official business of the President to the White House press corps. 
1.Short titleThis Act may be cited as the Free Press Act of 2017. 2.White House press corps The President shall provide for video recorded press briefings covering the official business of the President to the White House press corps not less than 2 times per week. 
